DETAILED ACTION
This office action is in response to the amendments/remarks filed on 05/30/2021. Claims 1-5 are pending; claim 1-2 have been amended.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument 
Applicant's argument with respect to the claim objection has been withdrawn in light of the amendment to claim 2. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duke Taylor on 06/16/2021.
The application has been amended as follows: 

Claim 3-5 have been canceled. 
Claim 1 line 32 reciting “back-torque limiting cam.” has been amended as -- back-torque limiting cam; a fixing member fixed to the clutch member and attached with the urging member, wherein the rotation restricting portion is formed with the fixing member.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art of record alone or in combination neither discloses nor renders obvious power transmission device; specifically, “a fixing member fixed to the clutch member and attached with the urging member, wherein the rotation restricting portion is formed with the fixing member” and in combination with the remaining structure of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tokumoto (US 20140353108) discloses clutch 10 having clutch housing 20, clutch plates 33a; urging member 35, cam surface 31a, 32a, 31b, 32b, restriction portion 38 between clutch boss 31 and pressure plate 32 see Figs.3-4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659